DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to an ammunition magazine configured to bottom-feed a plurality of ammunition rounds into an upper receiver of a firearm, classified in F41A 9/70.
II. Claims 9 and 10, drawn to a bolt carrier for aligning a rimfire primer of an ammunition round with a centerfire firing pin of a firearm, classified in F41A 3/54.
III. Claims 11-13, drawn to a kit, classified in F41A 17/36.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, and effect. Regarding the materially different design, Invention I is an ammunition magazine, per se, and includes only features of an ammunition magazine; Invention II is a bolt carrier, per se, and includes only features of a bolt carrier. Regarding the materially different mode of operation and/or function, Invention I operates as an ammunition magazine to provide rounds of ammunition into a firearm; Invention II operates as a bolt carrier to chamber rounds of ammunition and to align a centerfire firing pin with a rim of an ammunition round. Inventions I and II are different parts of a firearm that perform different firearm functions. Furthermore, the inventions as claimed do not encompass overlapping subject matter, i.e., they do not infringe upon one another, and there is nothing of record to show them to be obvious variants
Inventions I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as an ammunition magazine for a firearm absent a bolt carrier for aligning a rimfire primer of an ammunition round with a centerfire firing pin of a firearm. For example, Invention I can be useful as an ammunition magazine for a firearm having a bolt carrier for aligning a centerfire primer of an ammunition round with a centerfire firing pin of a firearm. Also, the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions II and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a bolt carrier for a firearm absent a magazine with a bolt catch piston disposed at a proximal end of a body portion of the magazine follower and configured to slide along a proximal guide channel of the magazine housing. Also, the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification (a search of Invention I would not require searching in F41A 3/54 or F41A 17/36, but a search of Invention II or III would, respectively; a search of Invention II would not require searching in F41A 9/70 or F41A 17/36, but a search of Invention I or III would, respectively; a search of Invention III would not require searching in F41A 9/70 or F41A 3/54, but a search of Invention I or II would, respectively);
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries; a search of Invention I would not require text queries such as “bolt carrier” or “forward assist” or “centerfire” or “rimfire” or “extractor;” a search of Invention II would not require text queries such as “magazine” or “floor plate” or “follower”).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Multiple telephone calls were made to Randy Micheletti on 14 July 2022, 22 July 2022, and 28 July 2022 to request an oral election to the above restriction requirement, but did not result in an election being made. The examiner left a voicemail with each telephone call, but received no reply from Mr. Micheletti.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641